Citation Nr: 1716393	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  14-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA burial benefits. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from December 1954 to December 1957.  The Veteran died in January 2013. 

This matter originally came before the Board of Veterans' Appeals (Board) from a June 2013 decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board remanded this matter in August 2016 to schedule the Veteran for a Board hearing.  Thereafter, the appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in September 2016.  

The issue of entitlement to a government-furnished headstone, marker, or medallion, for the Veteran was raised by the appellant at the Board hearing.  See Board Hr'g Tr. 8.  That issue has not been adjudicated by the RO, and the claim has different eligibility requirements from the instant appeal, including that a specific form be filed, which, in turn, requires the appellant to make certain certifications regarding the disposition of the headstone or marker.  See 38 U.S.C.A. § 2306; 38 C.F.R. § 38.631.  Therefore the claim is not within the scope of the instant appeal, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The Veteran was not receiving VA pension or disability compensation at the time of his death; he was also not receiving VA disability compensation but for the receipt of military retired pay; and he had no VA claims pending at the time of his death.

2.  The Veteran is not eligible for a burial allowance based on nonservice-connected death; a burial allowance for a veteran who died while hospitalized by VA; he was not discharged from active service for a disability incurred or aggravated in line of duty; and there is no indication that the Veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

4.  The Veteran was not buried in a national cemetery.  


CONCLUSION OF LAW

The criteria to establish eligibility for VA burial benefits, to include a burial allowance, plot or interment allowance, and transportation reimbursement, are not met.  38 U.S.C.A. §§ 501, 2302, 2303, 2304, 2307, 2308, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.1700, 3.1701, 3.1703, 3.1704, 3.1705, 3.1706, 3.1707, 3.1709 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking eligibility for VA burial benefits, including a burial allowance, plot or internment allowance, and transportation reimbursement.  She feels that VA should pay her back for the burial plot and funeral expenses, including transportation costs associated with the Veteran's death.  See Board Hr'g Tr. 8.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Burial Allowance

A burial allowance based on nonservice-connected death is payable for a veteran who, on the date of death: (1) Was receiving VA pension or disability compensation; (2) Would have been receiving disability compensation but for the receipt of military retired pay; or (3) Had pending any of the following claims: (i) An original claim for pension or disability compensation, and the evidence in the claims file on the date of death and any evidence received under paragraph (d) of this section is sufficient to grant pension or disability compensation effective before the date of death; or (ii) A claim to reopen a previously denied pension or disability compensation claim, based on new and material evidence, and the evidence in the claims file on the date of the veteran's death and any evidence received under paragraph (d) of this section is sufficient to reopen the claim and grant pension or disability compensation effective before the date of death; or (iii) A claim for which a person would be eligible to substitute for the deceased veteran under 38 U.S.C. 5121A, Substitution in case of death of claimant, and that claim, once processed to completion by the substitute, results in the grant of pension or disability compensation effective before the date of death.  38 C.F.R. § 3.1705(b).  

In this case, the Veteran was not receiving VA pension or disability compensation at the time of his death.  He was also not receiving VA disability compensation but for the receipt of military retired pay.  At her Board hearing, the appellant testified that the Veteran received compensation from the Army each month.  The exact nature of this monthly compensation is not clear.  Regardless, the Veteran had no service-connected disabilities at the time of his death.  Thus, he could not have been receiving VA disability compensation but for the receipt of military retired pay.  Finally, he had no VA claims pending at the time of his death.  

Thus, the basic eligibility requirements for award of a burial allowance are not met.  See 38 C.F.R. § 3.1705(b).  

B.  Plot or Internment Allowance

For a plot or interment allowance payable based on burial in other than a State veterans cemetery, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less, VA will pay the maximum plot or interment allowance specified in 38 U.S.C. 2303(b)(2) to a claimant who incurred plot or interment expenses relating to the purchase of a burial plot for a deceased veteran if the veteran is buried in a cemetery other than a cemetery described in paragraphs (b)(1) and (b)(3) of this section and:

(1) The veteran is eligible for a burial allowance under §3.1705, Burial allowance based on non-service-connected death;

(2) The veteran is eligible for a burial allowance under §3.1706, Burial allowance for a veteran who died while hospitalized by VA;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.

38 C.F.R. § 3.1707(c).  

Here, the Veteran, as explained, is not eligible for a burial allowance under §3.1705, for a burial allowance based on non-service-connected death.  

Nor is he eligible for a burial allowance under §3.1706, burial allowance for a veteran who died while hospitalized by VA, as he was not hospitalized at VA at the time of his death.  At her Board hearing, the appellant emphasized that the Veteran wished to be hospitalized at VA prior to his death, and she made several attempts to get him transferred to a VA hospital, but was refused.  See Board Hr'g Tr. 4.  According to the appellant, the VA hospital "could not take him in because the beds [were] full."  Board Hr'g Tr. 6.  She tried to get him admitted to a different VA hospital, but was told no.  Board Hr'g Tr.  6.  The Board understands that the appellant attempted to get the Veteran admitted to a VA hospital, but the applicable VA laws and regulations do not provide for payment of a plot or internment allowance unless the Veteran was actually hospitalized at VA at the time of his death.  There are no exceptions provided for situations where a VA hospital refused admission.  

Next, the Veteran was not discharged from active service for a disability incurred or aggravated in line of duty, and there is no indication that the Veteran, at the time of discharge from active service, had a disability, shown by official service records, which in any demonstrated medical judgment would have justified a discharge for disability.

Thus, the basic eligibility requirements are not met for a plot or internment allowance.  See 38 C.F.R. § 3.1707(c).  

He was also not buried in a State veterans cemetery, which is an alternative basis for a plot or internment allowance.  See 38 C.F.R. § 3.1707(b). 


C.  Transportation Reimbursement

VA will reimburse the costs of transportation of a veteran's remains for burial in a national cemetery.  38 C.F.R. § 3.1709.  

Here, the Veteran was not buried in a national cemetery.  His Certificate of Death shows that he was buried in a private cemetery.  The appellant explained at the Board hearing that she attempted to have the Veteran buried at a VA cemetery, but was unable to wait the three weeks after the funeral to do so.  Board Hr'g Tr. 7.  Her testimony explains why the Veteran was not buried in a VA cemetery, but the laws and regulations only provide for transportation reimbursement if a veteran is buried in a national cemetery.  See 38 C.F.R. § 3.1709.  Because he was not, the eligibility criteria for this benefit are not met.  

D.  Conclusion

In sum, the Board finds that the preponderance of the evidence is against a finding that the eligibility requirements for each of these potential burial benefits have been met.  As such, the benefit of the doubt doctrine is not applicable, and VA burial benefits are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that, during the course of the appeal, the regulations pertaining to burial benefits were amended.  See 38 C.F.R. §§ 3.1700-1713 (2016); cf. 38 C.F.R. §§ 3.1600-1610 (2014).  However, the Board does not find that the result of the appeal is different even if applying the prior version of the burial benefits regulations.



ORDER

VA burial benefits, including a burial allowance, plot or interment allowance, and transportation reimbursement, are denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


